EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Janina Malone on December 6, 2021.
The application has been amended as follows: 
Cancel claim 15.

Allowable Subject Matter
Claims 6, 8-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 6, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the plurality of openings of the second pixel defining layer is formed with an organic light-emitting layer of each sub-pixel unit, a thickness of the organic light-emitting layer being greater than a thickness of the first pixel definition layer; wherein the organic light-emitting layer is in direct contact with a side wall of the second pixel definition layer; and wherein the predetermined distance is configured to allow an ink forming the organic light-emitting layer have a Marangoni reflow effect occur in an area between the bottom of the dam portion of the second pixel definition layer and the bottom of a dam portion of the first pixel definition layer adjacent thereto in combination with the remaining limitations called for in claim 6.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 6. Therefore, claim 6 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 8 and 16-18 are also allowed as they depend from an allowed base claim.
With respect to claim 9, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the plurality of openings of the second pixel defining layer is formed with an organic light-emitting layer of each sub-pixel unit, a thickness of the organic light-emitting layer being greater than a thickness of the first pixel definition layer; wherein the organic light-emitting layer is in direct contact with a side wall of the second pixel definition layer; and wherein the predetermined distance is configured to allow an ink forming the organic light-emitting layer have a Marangoni reflow effect occur in an area between the bottom of the dam portion of the second pixel definition layer and the bottom of a dam portion of the first pixel definition layer adjacent thereto in combination with the remaining limitations called for in claim 9.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 9. Therefore, claim 9 is allowed as it is not anticipated by or obvious over the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 6, 2021